Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 1 of 13 PageID #: 621




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                             TEXARKANA DIVISION

JOE ANDREW SALAZAR,

      Plaintiff,

      v.
                                             Civil Action No. 5:19-cv-75
AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
                                             JURY TRIAL DEMANDED
COMPANY,
T-MOBILE USA, INC., and
CELLCO PARTNERSHIP d/b/a VERIZON
WIRELESS,

      Defendants.




                    DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                     MOTION TO DISMISS UNDER RULE 12(b)(6)
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 2 of 13 PageID #: 622



       Salazar’s opposition continues his improper attempt to relitigate and avoid the preclusive

effects of the jury verdict and final judgment rendered by the Marshall Division of this Court in

Salazar I.1 Salazar hides from the scope of his claim in Salazar I by arguing—contrary to the

law—that his claim is defined only by the evidence presented at trial rather than by the clear and

undisputed language of his complaint. In another insupportable attempt to avoid claim preclusion,

Salazar argues without basis that HTC Corp. was guilty of “concealing” or “misrepresenting” the

relationships between HTC Corp. and Defendants.            Yet Salazar himself discussed these

relationships and presented the supposedly “concealed” documents2 as exhibits in front of the jury

during the trial. Throughout his opposition, rather than disputing the points established by

Defendants, Salazar encourages the Court to invoke judicial estoppel and hold the Defendants to

HTC Corp.’s positions in Salazar I. But Salazar fails to establish that (or address whether) the

Court in Salazar I accepted HTC Corp.’s arguments as true, which is an essential element of

judicial estoppel. Because he fails to show that judicial estoppel applies, his arguments should be

disregarded.

       Salazar also wants to limit the Kessler doctrine to post-judgment conduct, a limitation that

has never been applied by any court, including the Federal Circuit. Therefore, Salazar has failed

to show that his Complaint should avoid dismissal, as the claim is precluded by the final judgment

in Salazar I and by operation of the Kessler doctrine.

I.     Salazar’s complaints show that this case presents the same claim he already lost.

       The claim presented in Salazar I and Salazar II3 arises from the same nucleus of operative

facts, as demonstrated by Salazar’s complaints. It is the complaint that defines the plaintiff’s


1
  Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.).
2
  To be clear, the documents at issue were properly produced by HTC Corp. during discovery,
giving Salazar full opportunity to use them in Salazar I.
3
  Salazar v. AT&T Mobility, LLC, No. 5:19-cv-75 (E.D. Tex.).


                                                 1
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 3 of 13 PageID #: 623



“claim for relief.” Fed. R. Civ. P. 8(a). Two claims are not different merely because they vary in

“the type of relief requested, substantive theories advanced, or types of rights asserted.” U.S. v.

Davenport, 484 F.3d 321, 326 (5th Cir. 2007). Indeed, claim preclusion runs to all issues that

“were or could have been raised.” Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir.

2009) (emphasis added). This includes facts pled but not pursued through trial. Adaptix v. AT&T

Mobility LLC, No. 6:12-cv-17, 2015 WL 12696204, at *15 (E.D. Tex. May 12, 2015).

       The complaint in Salazar I accuses the same three HTC Smartphones of infringing the

same patent asserted in Salazar II. Salazar I, Dkt. 44, at ¶ 15, 17. The complaint also makes clear

that it encompasses the sale of the HTC Smartphones by HTC’s “direct and indirect customers,”

which include these Defendants. Salazar I, Dkt. 44, at ¶ 17. Salazar expressly alleged in Salazar

I that HTC Corp. “induced, caused, urged, encouraged, aided, and abetted its direct and indirect

customers to infringe the claims of the ’467 Patent.” Id. Thus, as framed by Salazar’s own

complaint, the downstream sale of the HTC Smartphones by HTC Corp.’s direct and indirect

customers (the Defendants accused of infringement here) falls squarely within the claim brought

in Salazar I, and is therefore from the same “nucleus of operative fact.”

       This Court holds that claim preclusion extends to indirect infringement claims that a

plaintiff pled but failed to pursue through trial, exactly as Salazar did here. See Adaptix, Inc. v.

AT&T Mobility LLC, No. 6:12-cv-17, 2015 WL 12696204, at *15 (E.D. Tex. May 12, 2015). In

Adaptix, the Court ruled that claim preclusion “bars all claims that were or could have been

advanced in support of the cause of action on the occasion of its former adjudication, not merely

those that were adjudicated.” Id., citing In re Howe, 913 F.2d 1138, 1144 (5th Cir. 1990) (emphasis

in original). Even though the plaintiff in Adaptix failed to include contributory infringement

theories in its infringement contentions, “it could have continued to assert contributory




                                                 2
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 4 of 13 PageID #: 624



infringement, as it was initially pled.” Id. (emphasis added). Thus, the plaintiff was barred from

pursuing claims arising from the indirect theories stated in its first complaint. Id at *18.

       As in Adaptix, the Salazar I complaint pled indirect infringement against HTC Corp. based

on the actions of HTC Corp.’s direct and indirect customers. Those actions include the sale of

HTC Smartphones by Defendants to their customers (both direct and indirect). The preclusive

effect of Salazar I is plainly not limited to the theories presented at trial, and Salazar has provided

no reason why this Court should depart from its well-established precedents (and those of the

Federal Circuit) concerning the application of such preclusive effect. Salazar’s claim as pled

therefore arises from the same nucleus of operative fact as Salazar I, and is precluded.

II.   Judicial estoppel does not apply to Defendants because Salazar has failed to show that
the Court accepted any allegedly estopped fact as true.

       Salazar’s opposition is littered with suggestions that the arguments of HTC Corp. in

Salazar I are binding on and attributable to Defendants. Dkt. 40, at 6 n.7. There is no legal doctrine

that supports that outlandish claim. Yet Salazar argues that judicial estoppel is broad enough to

bind Defendants in this case. Id. However, he has presented no evidence that any position he

attributes to Defendants was clearly accepted by the Court in Salazar I, which prevents any finding

of judicial estoppel. See New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001). Absent success

in persuading a court to accept a position, “a party’s later inconsistent position introduces no risk

of inconsistent court determinations,” and therefore is not subject to judicial estoppel. Id., citing

U.S. v. C.I.T. Constr., Inc., 944 F.2d 253, 259 (5th Cir. 1991). Absent a clear showing that the

Court in Salazar I accepted any argument by HTC Corp. as true, judicial estoppel cannot apply to

Defendants in any way.

       The Court in Salazar I made clear that it did not accept as true any argument of HTC Corp.

that Salazar seeks to attribute to Defendants. First, he has not shown (nor can he) that the Court



                                                  3
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 5 of 13 PageID #: 625



ever accepted that Salazar’s claims against AT&T, Inc., were “merely secondary or peripheral.”

See Salazar I, Dkt. 80, at 3-4. In fact, the Court made clear that it severed AT&T, Inc., because it

is “a holding company that does not sell the accused products, a fact that Salazar now concedes,

[and] there are no transactions that connect HTC with AT&T as required by 35 U.S.C. § 299.”

Salazar I, Dkt. 80, at 4. The Court also described Salazar’s misjoinder, as “an afterthought” that

was “add[ed] . . . at the last moment without conducting the proper research to ensure he named

the correct party.” Id. Notwithstanding the misjoinder of AT&T, Inc., the Court ordered that

Salazar’s later motion to add AT&T Mobility, LLC, should be transferred into the severed case.

Id. at 6. Rather than pursue that avenue, Salazar strategically chose to promptly dismiss the

severed case. Salazar v. AT&T, Inc., No. 2:17-cv-593-JRG (E.D. Tex.), Dkt. 13. There can be no

judicial estoppel as a result.

        Second, Salazar cannot show that the Court in Salazar I ever accepted HTC Corp.’s

argument that it performed no acts in the United States with the HTC Smartphones. In fact, the

Court considered and rejected that argument in ruling on HTC Corp’s motion for summary

judgment: “there is a fact issue as to whether Defendants ‘sold’ the accused devices to Sprint

within the meaning of § 271.” Salazar I, Dkt. 250, at 14-15. The jury verdict form contained no

specific questions on why the jury found that the ’467 Patent was not infringed, and Salazar filed

no post-trial motions to clarify the jury verdict. Salazar I, Dkt. 272.

        If Salazar wants the Court to apply judicial estoppel in this case, he cannot blithely attribute

to Defendants every argument made in Salazar I without showing that the elements of judicial

estoppel are satisfied on each one. The required showing must include at least that the Court

accepted HTC Corp.’s statements as true and that Defendants are in privity with HTC Corp, along

with the other elements of judicial estoppel. See New Hampshire v. Maine, 532 U.S. 742, 750-51




                                                   4
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 6 of 13 PageID #: 626



(2001). Defendants are willing to concede this: they are in privity for purposes of claim

preclusion. See Dkt. 27, at 10-12 (“the sale of the HTC Smartphones in the United States was a

collaborative effort involving HTC Corp., HTC America, and the Defendants . . . HTC Corp.

therefore sufficiently represented Defendant’s interests in Salazar I to establish privity for claim

preclusion purposes”) (emphasis in original). Given that privity, Salazar’s claim is barred by claim

preclusion, rendering his judicial estoppel arguments irrelevant at best.4

III.   Applying claim preclusion here will not unfairly prejudice Salazar, because the
allegedly “concealed” documents were presented and used by Salazar in front of the jury.

       Claim preclusion will not unfairly prejudice Salazar, and the Court should not hesitate to

apply it. Salazar argues that imaginary misdeeds by HTC Corp. could render claim preclusion

unfair. Dkt. 40, at 17-18. But if Salazar believed the judgment in Salazar I was tainted by fraud

or concealment, he was obligated to present his evidence and arguments to the Court in Salazar I.

The Fifth Circuit has ruled that arguing against claim preclusion by collaterally attacking a

judgment on the grounds of fraud or concealment, as Salazar does here, is improper. See Russell

v. SunAmerica Securities, Inc., 962 F.2d 1169, at 1176-77 (5th Cir. 1992) (“this collateral attack

on the validity of the prior judgment is improper. While fraudulent procurement of a prior

judgment may indeed preclude the application of res judicata, the party claiming fraud should

address this claim to the court which rendered the first judgment.”). On this basis alone, Salazar’s

argument should be rejected.

       And even if HTC Corp. were guilty of any (or all) of what Salazar imagines, he cannot

credibly claim that he was unaware of the relationships between Defendants, HTC Corp., and HTC


4
  In the alternative, if the Court accepts Salazar’s arguments that judicial estoppel applies to
Defendants on any issue, that same judicial estoppel will necessarily estop Salazar from claiming
that the Defendants and HTC Corp. are not in privity for claim preclusion purposes. See In re
Coastal Plains, Inc., 179 F.3d 197, 205-206 (5th Cir. 1999). In either event, the complaint must
be dismissed.


                                                 5
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 7 of 13 PageID #: 627



America. This fact is undisputed: HTC Corp. produced, and Salazar introduced into evidence at

trial the very contracts documenting the relationships that he now says were “concealed” from

him. See Salazar I, PX018a, PX018b, PX019, and PX020 (all admitted May 9, 2018). Salazar

will not be heard to complain that “fraud, concealment, representation,” or “spoliation” prevented

his discovery of evidence that he presented at trial.5 Nor did the Court’s severance of AT&T, Inc.,

from Salazar I demonstrate or work any unfairness. Salazar attempted to add AT&T, Inc. (not

Defendant AT&T Mobility, LLC) to the case, was given the opportunity to correct his original

misjoinder, but instead strategically chose to abandon the case. Salazar I, Dkt. 80, at 4.

IV.  Defendants and HTC Corp. are in privity for claim preclusion purposes, as clearly
demonstrated by the evidence Salazar presented in Salazar I.

       Defendants and HTC Corp. are in privity for claim preclusion purposes, as shown by the

agreements between Defendants, HTC Corp., and HTC America, Inc.—and the uncontradicted

trial testimony about their relationships and the HTC Smartphones. Dkt. 27, at 10-12. Salazar has

not disputed the relevance, accuracy, or reliability of any of this evidence. Instead he presents four

circular, contradictory arguments, all premised on positions of HTC Corp. in Salazar I.

       All four arguments rely on re-attributing arguments made by HTC Corp. to Defendants

using Salazar’s mistaken vision of judicial estoppel, as discussed above. Salazar thus attempts to

use HTC Corp’s arguments to show a lack of privity, even though he admits that his arguments

are only relevant if HTC Corp. is in privity with Defendants. Dkt. 40, at 6 n.7. All four arguments

fail: besides their circularity, none of them disprove or effect the privity established by the Motion.




5
  Plaintiff’s reliance on Rimkus Consulting Grp., Inc. v. Cammarata is misplaced. See 688
F.Supp.2d 598 (S.D. Tex. Feb. 19, 2019). In that case, the defendant destroyed emails known to
be relevant to the case, and the Court expressly found that defendant had therefore spoliated
evidence. Id. at 642-44. In contrast, the evidence that Salazar complains was “spoliated” was
actually produced by HTC Corp. and used by Salazar in the trial.


                                                  6
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 8 of 13 PageID #: 628



       First, Salazar argues that HTC Corp. “tacitly admitted” that he could not join the carriers

in Salazar I. Dkt. 40, at § II.A.2.a. No such admission, tacit or otherwise, was ever made. Instead,

Salazar misjoined a party who was neither a buyer nor a seller of the HTC Smartphones in Salazar

I. See Salazar I, Dkt. 80 at 4. In fact, Salazar was free at all times to join any of the Defendants

in Salazar I. See Dkt. 27, at 12. He was just not at liberty to add unrelated third parties who had

no role in making, using, or selling the HTC Smartphones, which is what he tried with AT&T, Inc.

       Second, Salazar argues that HTC Corp. “attempted to conceal” the relationships with

Defendants. Dkt. 40, at § II.A.2.b. Even if it were true, which it is not, this argument would not

affect privity in any way. And Salazar actually presented the contracts that he now accuses HTC

Corp. of “concealing” as exhibits in front of the jury at trial. See supra, at III.

       Third, Salazar argues that HTC Corp. made strategic decisions that “further[ed] its own

interests at the expense of Defendants,” for example by “withdrawing” its invalidity counterclaim

at trial, which Salazar argues may leave Defendants “open to liability for infringement in a

subsequent lawsuit.” Dkt. 40, at § II.A.2.c. Salazar is wrong on two points: first, HTC Corp.’s

counterclaim was never withdrawn and, in fact, remains pending before Chief Judge Gilstrap. See

Salazar I, Dkt. 299. Second, because claim preclusion and the Kessler doctrine bar Salazar’s claim

here, HTC Corp.’s decision to accept the jury’s verdict is in no way detrimental to anyone, even

though it did not answer the question on invalidity.

       Fourth, Salazar argues that judicial estoppel should bar Defendants from arguing they are

in privity with HTC Corp., based on the severance of AT&T, Inc., in Salazar I. Dkt. 40, at §

II.A.2.d. Again, because the Court did not accept as true any argument made by HTC Corp.

regarding its relationships with Defendants, judicial estoppel does not apply. See supra, § II.




                                                   7
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 9 of 13 PageID #: 629



        Salazar also argues that the Federal Circuit has held that manufacturers are not typically in

privity with purchasers of a product. Dkt. 40, at 11-12. But Defendants are not mere purchasers

of HTC Corp.’s phones, as demonstrated in Defendants opening brief. See Dkt. 27, at 10-12.

Indeed, courts across the country repeatedly have found that manufacturers are in privity with their

distributor customers. See Dkt. 27, at 10 Nevertheless, Salazar points to Southern Snow, a case

that is inapplicable to the facts here. See S. Snow Mfg. Co. v. SnoWizard Holdings, Inc., 567 F.

App’x 945, 959-61 (Fed. Cir. 2014). There, the Federal Circuit refused to find a manufacturer and

distributor in privity, reasoning that the distributors were “persons who bought the allegedly

infringing goods from the [plaintiffs] and, without more, cannot be considered in privity with the

[plaintiffs].” Id. at 960 (emphasis added). But in that case, the district court’s sole basis for finding

privity between the manufacturer and its distributor was a bare statement that “[distributors] are in

an express legal relationship with the [plaintiffs] by virtue of the distributorship,” with no further

analysis of what that legal relationship was, or any other facts relating to their relationship. Id.

And so the Federal Circuit reversed the district court, and found a lack of privity on that basis.

        In contrast to the facts of Southern Snow, Defendants have presented uncontroverted

evidence from the Court’s docket proving the design, marketing, sale, and distribution

relationships between Defendants and HTC on the HTC Smartphones. Dkt. 27, at 10-12. These

facts are the “something more” that establishes privity between Defendants and HTC Corp. for

claim preclusion purposes. See Dkt. 27, at 10 (“Courts have frequently found that claim preclusion

extends to distributors and customers of the parties to the original case”)

V.      The Kessler doctrine applies to pre-judgment activity and precludes Salazar’s claim.

        The Kessler doctrine is not limited to post-judgment activity, as Salazar posits. It extends

to bar re-litigation like what Salazar seeks here, as well as any future lawsuits by Salazar against

consumers and any other claim he may bring.


                                                   8
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 10 of 13 PageID #: 630



       Specifically, the Kessler doctrine extends the claim- and issue-preclusion doctrines to

prevent plaintiffs from exploiting potential holes in those doctrines to repeatedly sue downstream

customers of manufacturers who have obtained a judgment of noninfringement. SpeedTrack, Inc.

v. Office Depot, Inc., 791 F.3d 1317, 1328 (Fed. Cir. 2015). As the Federal Circuit explained,

       the Kessler doctrine is a necessary supplement to issue and claim preclusion:
       without it, [1] a patent owner could sue a manufacturer for literal infringement and,
       if unsuccessful, file suit against the manufacturer's customers under the doctrine of
       equivalents. Or, [2] a patent owner could file suit against the manufacturer's
       customers under any claim or theory not actually litigated against the manufacturer
       as long as it challenged only those acts of infringement that post-dated the judgment
       in the first action. That result would authorize the type of harassment that the
       Supreme Court sought to prevent in Kessler . . .

Id. (emphasis added).

       In the Federal Circuit’s example [1], the plaintiff would be evading issue preclusion by

exploiting a possible lack of privity between the manufacturer and a customer and suing on a

ground not clearly subject to issue preclusion. In the Federal Circuit’s example [2], the plaintiff

would be evading claim preclusion from the first lawsuit by accusing acts that post-dated the

judgment, and thus would not traditionally be subject to claim preclusion. The Kessler doctrine

applies to both forms of abuse, and it has never been limited to only the second.

       The Federal Circuit did not limit the Kessler doctrine to post-judgment activity in

SimpleAir, Inc. v. Google LLC. 884 F.3d 1160, 1170 (Fed. Cir. 2018). In that case, defendant

Google sought to apply the Kessler doctrine based on a prior lawsuit (that also named Google as

a defendant) to preclude a claim on different (but related) patents asserted against the same

products as in the prior lawsuit. Id. at 1163-64. Because the defendants were the same in both

cases, there was no privity gap for the Kessler doctrine to fill, as in the first example cited above

from SpeedTrack. Instead, the Kessler doctrine was invoked to supplement claim preclusion and

reach post-judgment activity, as in the second example cited above from SpeedTrack.



                                                 9
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 11 of 13 PageID #: 631



        The Federal Circuit ruled that, because the district court did not analyze whether the un-

asserted patents were substantially the same as those previously litigated, no form of preclusion

applied to plaintiff SimpleAir. Id. at 1170. The Court further expressly held that, if on remand,

the district court found that the related patents were substantially the same as those in the prior

lawsuit, claim preclusion would bar claims regarding pre-judgment activity, and the Kessler

doctrine would bar post-judgment activity, fully barring SimpleAir’s claim. Id. at 1169-70.

Because claim preclusion would serve to bar claims for pre-judgment activity, the Court reasoned

that the Kessler doctrine did not apply “to activity predating the earlier judgment, as [defendant]

advocates here,” that is, where claim preclusion was available to bar the pre-judgment activity. Id.

The Court did not, as a general rule, limit the Kessler doctrine to solely post-judgment activity.

        Contrary to the opposition, the Federal Circuit has applied Kessler to pre-judgment activity

in, e.g., MGA, Inc. v. General Motors Corp., 827 F.2d 729, 735 (Fed. Cir. 1987) (“MGA had its

day in court with a full trial on the merits of its case. . . Hence, the judgment of the district court

[applying the Kessler doctrine] is affirmed”). There, the patentee sued a manufacturer for violating

a license agreement due to nonpayment of royalties on some models. Id. at 731. The manufacturer

won with a final judgment in 1983. Id. The same year, the patentee sued the manufacturer’s

customer for infringement of the same patent. Id. The Court ruled that Kessler fully immunized

the customer from suit, without any temporal limitation on the immunity. Id. at 734-35. That is,

the Kessler doctrine was not limited merely to post-judgment activity. Id.

        The Kessler doctrine is not limited to post-judgment activity, but it does bar litigation like

this where the patentee seeks to avoid an adverse judgment in a prior lawsuit to harass a

noninfringer’s customers. Even if the Court determined that an element of claim preclusion were

insufficient here, the Kessler doctrine exists to fill that gap and bar Salazar’s repetitive litigation.




                                                   10
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 12 of 13 PageID #: 632




Dated: November 20, 2019              Respectfully submitted,

                                      /s/ Fred I. Williams
                                      Fred I. Williams
                                      Texas Bar No. 00794855
                                      fwilliams@velaw.com
                                      VINSON & ELKINS LLP
                                      2801 Via Fortuna, Suite 100
                                      Austin, Texas 78701
                                      Tel: 512.542.8400
                                      Fax: 512.542.8610

                                      Todd E. Landis
                                      Texas Bar No. 24030226
                                      tlandis@velaw.com
                                      VINSON & ELKINS LLP
                                      2001 Ross Avenue, Suite 3700
                                      Dallas, TX 75201
                                      Tel: 214.220.7700
                                      Fax: 214.220.7716

                                      Parker Hancock
                                      Texas Bar No. 24108256
                                      phancock@velaw.com
                                      VINSON & ELKINS LLP
                                      1001 Fannin Street, Suite 2500
                                      Houston, TX 77002-6760
                                      Tel: 713.758.2222
                                      Fax: 713.758.2346

                                      Harry Lee Gillam, Jr.
                                      State Bar No. 07921800
                                      gil@gillamsmithlaw.com
                                      GILLAM & SMITH, LLP
                                      303 South Washington Avenue
                                      Marshall, Texas 75670
                                      Tel: 903.934.8450
                                      Fax: 903.934.9257

                                      Attorneys for Defendants




                                     11
Case 5:19-cv-00075-RWS Document 57 Filed 11/20/19 Page 13 of 13 PageID #: 633




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 20th day of November, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams




                                                1
